Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 3rd of March 2022.
Claims 1-15 were cancelled.
Claims 16-27 were newly added.
Claims 16-27 are currently pending and have been examined.


Response to Arguments
Applicant's arguments with respect to claims 16~27 have been considered but are moot in view of the new ground(s) of rejection. Previous rejections on claims 1-15 were withdrawn because these claims were cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 16, the claim recites an abstract idea of
capturing a contents list for a property that have been damaged for insurance claim submission. More specifically in the claims, it recites based on the request for listing of items at the property that have been damaged, “…submitting a claim for each of the items and forwarding the one or more digital images of the items and the room where each of the items is located…” For claim 22, the claim recites an abstract idea of capturing a contents list for a property that have been damaged for insurance claim submission. More specifically in the claims, it recites based on the request for listing of items at the property that have been damaged, organizing and displaying the data for insurance claiming process. For these two claims, they all recite an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely insurance claiming process.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components/processes (e.g. home screen/page/display). Also recites extra-solution activities such as receiving/transmitting data and displaying data. “We conclude that claim 1 is “directed        _to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371.
This recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components/processes (e.g. home screen/page/display) to receive/transmit/display data or generating data to be displayed (extra-solution activities) and perform the abstract idea mentioned above. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). The additional elements (e.g. (e.g. home screen/page/display)) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. home screen/page/display) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Furthermore, the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found sending/receiving/displaying of data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). Thus again, claims were not patent eligible under 35 USC 101.
Dependent claims 17-21 and 23-27 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claim 17, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further added “determining that the items are covered by an insurance policy prior to causing the pages to be displayed…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 18, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites receiving additional data as “receiving descriptive data for the item …” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 19, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further describes how the data/images are organized for displaying “changing an orientation of one or more of the digital images that are displayed on the page…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 





For claim 20, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites additionally displaying data as “displaying an error message on the page for one of the items when another one of the items has a common name…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857).
For claim 21, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further describes how the data/images are prepared for displaying “manipulating one or more of the digital images and an appearance of the digital image that is being displayed…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 23, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further describes a rule when an item is to be displayed as “preventing an item from being displayed on the home screen that is not associated with one of the rooms…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 24, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further describes a step of submitting a claim as “submitting a claim that comprises each of the items, the one or more digital images of the items, and the room where each of the items is located…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 25, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites additionally displaying data as “after causing the home screen to be displayed, adding an additional room to the home screen and the one or more items that are located in the additional room…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857).
For claim 26, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites additionally displaying data as “causing an error message to be displayed on the page when the additional room has a same name as one of the rooms that is already displayed on the home screen…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857).
For claim 27, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites additionally displaying data as “displaying a request to input a cost to replace the item…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere data transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857).













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (hereinafter "Patel"); (US 9,824,397 B1).

As per Claim 16: 
Patel as shown discloses the following limitations:
receiving a request to list items at the property that have been damaged; (See at least Column 11, Lines 17-45, “…display screens displayed when a user starts a property damage estimator…may allow a user to input information…”, Column 6, Lines 5-27, “…claimant may provide the general description of the damage to the property…”, also Column 12, Lines 1-11)
in response to receiving the request, causing a page to be displayed that queries a user to enter rooms of the property and the items located in each of the rooms; for each of the items, receiving an indication of the room where the item is located and one or more digital images of the item; (See at least Column 11, Lines 55-67, “…may list various rooms for the user to choose from…”, Column 12, Lines 1-11, “…walk the user through the process of documenting the damage to property and items…”)
displaying for each of the rooms the one or more items located in the room and the one or more digital images of each of the one or more items; preventing an item from being displayed on the page that is not associated with one of the rooms; and (See at least Column 5, Lines 12-21, “…The photos may include individual property items, such as sofa…”, Column 7, Lines 50-67, “…image (damaged insured property of items) may be captured…”, item is prevented from showing if it not in the picture)
submitting a claim for each of the items and forwarding the one or more digital images of the items and the room where each of the items is located. (See at least Column 11, Lines 1-67, “…images submitted by the user…the user may have submitted a claim for water damage which affected the user’s kitchen and dining room…”)

As per Claim 17: 
Patel as shown discloses the following limitations:
further comprising determining that the items are covered by an insurance policy prior to causing the page to be displayed. (See at least Column 18, Lines 37-59, “…user may ask whether the property would be covered for a particular type of damage, how much is the user is covered…Sever may respond to the hypothetical scenarios by providing feedback…”)

As per Claim 18: 
Patel as shown discloses the following limitation:
further comprising for each of the items, receiving descriptive data for the item. (See at least Column 6, Lines 5-27, “…claimant may provide the general description of the damage to the property and describe, if known, how the damage occurred…”)









As per Claim 21: 
Patel as shown discloses the following limitations:
further comprising manipulating one or more of the digital images and an appearance of the digital image that is being displayed. (See at least Column 9, Lines 38-59, “…the autostitch module may combine (or stitch) the photos together to generate panoramic view of each room…”, autostitiching = manipulating)

As per Claim 22: 
Patel as shown discloses the following limitations:
receiving a request: (See at least Column 11, Lines 17-45, “…display screens displayed when a user starts a property damage estimator…may allow a user to input information…”, Column 6, Lines 5-27, “…claimant may provide the general description of the damage to the property…”, also Column 12, Lines 1-11)
in response to receiving the request, displaying a page to input data regarding the items, rooms where the items are located, and digital images of the items; in response to displaying the page, receiving a room list of the one or more rooms of the property;
in response to displaying the page, receiving a contents list of the items at the property with the contents list comprising for each one of the rooms the one or more items that are located in the room; (See at least Column 11, Lines 55-67, “…may list various rooms for the user to choose from…”, Column 12, Lines 1-11, “…walk the user through the process of documenting the damage to property and items…”)
receiving the one or more digital images of each of the items; and causing a home screen to be displayed, the home screen comprising a section with each of the rooms and the digital images corresponding to each of the items that are located in the rooms. (See at least Column 5, Lines 12-21, “…The photos may include individual property items, such as sofa…”, Column 7, Lines 50-67, “…image (damaged insured property of items) may be captured…”)

As per Claim 23: 
Patel as shown discloses the following limitations:
further comprising preventing an item from being displayed on the home screen that is not associated with one of the rooms. (See at least Column 5, Lines 12-21, “…The photos may include individual property items, such as sofa…”, Column 7, Lines 50-67, “…image (damaged insured property of items) may be captured…”, item is prevented from showing if it not in the picture since items are derived from pictures)

As per Claim 24: 
Patel as shown discloses the following limitations:
further comprising submitting a claim that comprises each of the items, the one or more digital images of the items, and the room where each of the items is located. (See at least Column 11, Lines 1-67, “…images submitted by the user…the user may have submitted a claim for water damage which affected the user’s kitchen and dining room…”)

As per Claim 25: 
Patel as shown discloses the following limitations:
further comprising after causing the home screen to be displayed, adding an additional room to the home screen and the one or more items that are located in the additional room. (See at least Column 11, Lines 1-67, “…images submitted by the user…the user may have submitted a claim for water damage which affected the user’s kitchen and dining room…”, dining room = additional room)





As per Claim 27: 
Patel as shown discloses the following limitations:
further comprising for each of the items, displaying a request to input a cost to replace the item. (See at least Column 5, Lines 22-41, “…generate an output, including a cost estimate to repair the damage associated with the insured property…”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (hereinafter "Patel"); (US 9,824,397 B1) in view of Kong et al. (hereinafter "Kong"); (US 2015/0242374 A1).



As per Claim 19: 
Patel discloses the limitations as shown in the rejections above.  However, Patel does not disclose the following limitation. But, Kong discloses the following limitations:
further comprising changing an orientation of one or more of the digital images that are displayed on the page. (See at least Paragraph 0066, “…modifiable features include…orientation of an image (e.g., rotation of tilted images…”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use known techniques such as changing the orientation of an image as taught by Kong. Having the insurance system accept and display images of Patel coupled together, through the known techniques discussed in Kong, to configure the content for display in a visually pleasing manner (Paragraph 0005, Kong).

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (hereinafter "Patel"); (US 9,824,397 B1) in view of Dhuse et al. (hereinafter "Dhuse"); (US 2013/003414 A1).

As per Claim 20: 
Patel discloses the limitations as shown in the rejections above.  However, Patel does not disclose the following limitation. But, Dhuse discloses the following limitations:
further comprising displaying an error message on the page for one of the items when another one of the items has a common name. (See at least Paragraph 0142, “…error messages…errors when a common operation performed such as storing a slice of a common slice name…”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use known techniques such as displaying error message when common name is used as taught by Dhuse. Having the insurance system accept, save, and display images of Patel coupled together, through the known techniques discussed in Dhuse, to increase efficiency because “as the amount of data being stored grows, the overhead of RAID devices becomes a non-trivial efficiency issue” (Paragraph 0012, Dhuse).

As per Claim 26: 
Patel discloses the limitations as shown in the rejections above.  However, Patel does not disclose the following limitation. But, Dhuse discloses the following limitations:
further comprising causing an error message to be displayed on the page when the additional room has a same name as one of the rooms that is already displayed on the home screen. (See at least Paragraph 0142, “…error messages…errors when a common operation performed such as storing a slice of a common slice name…”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use known techniques such as displaying error message when common name is used as taught by Dhuse. Having the insurance system accept, save, and display images of Patel coupled together, through the known techniques discussed in Dhuse, to increase efficiency because “as the amount of data being stored grows, the overhead of RAID devices becomes a non-trivial efficiency issue” (Paragraph 0012, Dhuse).











Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        06/12/2022